


Exhibit 10.3


AMENDMENT NO. 1 TO THE
PEABODY ENERGY CORPORATION
2001 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS




 WHEREAS, Peabody Energy Corporation (the “Company”) adopted and maintains the
Peabody Energy Corporation 2001 Equity Incentive Plan for Non-Employee
Directors, as amended from time to time (the “Plan”), and all capitalized terms
used but not defined herein are defined in the Plan;
 
     WHEREAS, pursuant to Section 13 of the Plan, the Board of Directors of the
Company (the “Board”) has the right to amend the Plan; and


     WHEREAS, the Board has authorized and directed that the Plan be amended to
provide that the Board may not take actions to re-price stock options granted
under the Plan.
 
NOW, THEREFORE, the Plan is hereby amended effective as of March 12, 2014, as
follows:


 1.  Section 13 of the Plan is hereby amended by inserting the following
paragraph at the end of Section 13:


Notwithstanding anything to the contrary, but subject to the provisions of
Section 8, the Board shall not be permitted to (i) amend a stock option granted
under the Plan to reduce its exercise price; (ii) cancel a stock option granted
under the Plan and re-grant a stock option with a lower exercise price than the
original exercise price of the cancelled stock option; (iii) cancel a stock
option granted under the Plan in exchange for cash or another equity award; or
(iv) take any other action (whether in the form of an amendment, cancellation or
replacement grant) that has the effect of re-pricing a stock option granted
under the Plan.


 2.  In all other respects, the Plan shall remain unchanged and in full force
and effect.


 
PEABODY ENERGY CORPORATION
 
 
 
By: /s/ Sharon D. Fiehler
 
Sharon D. Fiehler
 
Executive Vice President and Chief Administrative Officer
 
 







